Citation Nr: 1532602	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.H.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran was afforded a Decision Review Officer (DRO) hearing at the RO in March 2012.  A transcript of the hearing is of record.    

When this issue was last before the Board in January 2015, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  


REMAND

Although the Board sincerely regrets the delay, further development is required before the claim of entitlement for service connection for a psychiatric disability, to include PTSD, is adjudicated.  

The Veteran contends that he has a nervous disorder related to his active service or his service-connected tinnitus.

In the most recent January 2015 remand, the Board ordered further development to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim any psychiatric disorder present during the period of the claim, to include major depressive disorder and anxiety disorder, is related to the Veteran's service-connected tinnitus or otherwise related to active service.  As discussed below, the Board finds the April 2015 VA examination reports inadequate for adjudicative purposes.

In an April 2015 mental disorders other than PTSD disability benefits questionnaire, the examiner indicated review of the claims file and that the Veteran had a diagnosis of unspecified major neurocognitive disorder.  The examiner noted that the Veteran was not a reliable informant due to the disorder, exhibited increased anxiety when asked to remember past events, and was not presently mentally competent, not oriented to time and place, and showed marked recent and past memory difficulties.  The examiner opined that the Veteran's psychiatric disorder was less likely than not related to his active service because there was no evidence of psychiatric complaints or treatment prior to military service, in-service records disclosed no disease for his symptoms of violence and confusion, a 1957 medical examination was negative for any diagnosis, and the 2008 diagnosis of major depression had an identified stressor as "poor health," with follow-up VA treatment notes mostly documenting his stressors as economic or health-related.  The examiner opined that the psychiatric disorder was not caused or permanently worsened by service-connected tinnitus for the above-stated reasons and additionally because "rule out mood disorder due to medical condition (tinnitus)," was not a diagnosis and that the Veteran's current unspecified major neurocognitive disorder overshadowed any other neuropsychiatric condition he may have.  The examiner concluded that there was, "no evidence in the literature of a direct psychological consequence," between tinnitus and his neurocognitive disorder.

The Board finds the April 2015 VA examination report inadequate because the VA examiner failed to account for the Veteran's September 2011 competent lay statements that tinnitus caused his in-service psychiatric treatment.  Moreover, the examiner failed to provide a full opinion with adequate rationale for each psychiatric disorder present during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Specifically, the examiner did not provide an opinion on the etiology of the diagnoses of major depressive disorder and anxiety with a rationale that accounted for a September 2013 VA treatment record noting that tinnitus affected the Veteran's mood, diagnosis of rule out mood disorder due to medical condition (tinnitus), and June 2008 VA treatment note indicating that mental illness began "upon his return from the service - tinnitus," and that "medical conditions and tinnitus condition trigger[] symptoms of anxiety and depression."  Therefore, the claim must be remanded for another VA opinion.  Since the prior examiner appears to be unable to provide the required opinions, the Veteran should be provided another VA examination by a qualified examiner.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any VA treatment records from June 2015 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from June 2015 to the present.

2. Then, the Veteran should be provided an examination by a psychiatrist or psychologist, other than the August 2013 and April 2015 examiners, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected tinnitus.   

The examiner is directed to specifically comment on a June 2008 VA treatment record noting an assessment of rule out mood disorder due to medical condition (tinnitus) and noting that tinnitus triggered symptoms of anxiety and depression, a September 2011 statement by the Veteran that psychiatric treatment in service was due to tinnitus, and a February 2013 VA treatment note reporting that tinnitus affected the Veteran's mood. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

